Title: To James Madison from John Armstrong, Jr., 15 March 1808
From: Armstrong, John, Jr.
To: Madison, James



Duplicate.
Sir
15 March 1808, Paris.

I Stated in my last letter the Substance of a  declaration made by the Emperor, viz: that if means could be found to except American property from the operation of the decree of November, 1806, without infringing the principles of the decrees, he would immediately make the exception.  No time was lost in communicating this declaration to me, and I was invited to point out the means it required, and assured that they Should be immediately Submitted to His Majesty.  Little as I liked the proposition, and much as I doubt the sincerity of the declaration out of which it grew.  I could not refuse any agency of mine in rescuing So much of the American property Sequestered in the ports of France, as should come within this new rule.  I accordingly wrote the note (a copy of which is Subjoined to this letter) pointing out, in a few words, the property to which that rule would apply.  This note was put into the Emperor’s hand by the Prince of Benevento, who, though six days have elapsed, has not yet received an answer.
The confiscation (decreed on the 27 of January last) of American property, Sequestered at Hamburg, has been Suspended, the Sequestrations within the Ports of France raised, and the property, ordered to be given up to the Owners, or bonds for the amount, payable when demanded  This is considered Such a relaxation of the rule, as promises an eventual abandonment of all claims on the part of the Government.  The Decree making this new arrangement is dated the 11th. instant, but is yet to be Seen only by Stealth.  The channel thro’ which my information comes is correct.  I have the honor to be, Sir, with very high consideration, Your most Obedient Servant,

John Armstrong


P.S.  of  to  Gen.   arrangement a trick to change the  claims.  They will now confiscate the money  right to do so under this contract

